          Case 6:19-mj-00032-JDP Document 14 Filed 05/15/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     REYNOLD A. GARZA
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:19-mj-00032-JDP
12                      Plaintiff,                  STIPULATION TO VACATE
                                                    REVIEW HEARING; ORDER
13    vs.
14    REYNOLD A. GARZA,
15                     Defendant.
16
17            The parties, through their respective counsel, Susan St. Vincent, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Reynold A. Garza, hereby stipulate and jointly move this
20   Court to vacate the review hearing currently calendared for May 19, 2020.
21            On June 25, 2019, Honorable Jeremy D. Peterson sentenced Mr. Garza to pay a fine and
22   special assessments totaling $1,200.00 and complete the First-Time DMV course. Mr. Garza is
23   in substantial compliance with all terms of probation in spite of COVID-19 restrictions, and is
24   scheduled to finish his remaining DUI classes next month. He has paid his fine and special
25   assessment fee. The undersigned defense counsel respectfully moves the court to vacate the
26   review hearing. The government does not object.
27   //
28   //
       Case 6:19-mj-00032-JDP Document 14 Filed 05/15/20 Page 2 of 3


 1                                           Respectfully submitted,
 2
                                             McGREGOR W. SCOTT
 3                                           United States Attorney
 4   Dated: May 13, 2020                     /s/ Susan St. Vincent
                                             SUSAN ST. VINCENT
 5                                           Acting Legal Officer
                                             National Park Service
 6                                           Yosemite National Park
 7
 8                                           HEATHER E. WILLIAMS
                                             Federal Defender
 9
10   Dated: May 13, 2020                     /s/ Benjamin A. Gerson
                                             BENJAMIN A. GERSON
11                                           Assistant Federal Defender
                                             Attorney for Defendant
12                                           REYNOLD A. GARZA
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                            Garza– Stipulation to Vacate Review Hearing
       Case 6:19-mj-00032-JDP Document 14 Filed 05/15/20 Page 3 of 3


 1                                                  ORDER
 2            Based on the parties’ joint representation that Mr. Garza is in compliance with the
 3   conditions of his probation, the court vacates the review hearing scheduled for May 19, 2020, at
 4   10:00 a.m.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:       May 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
                                    Garza– Stipulation to Vacate Review Hearing
